the words utilized have a well settled and ordinarily understood meaning
                      when viewed in the context of the entire statute." (internal quotation
                      marks omitted)).
                                   Second, appellant argues that his convictions must merge for
                      purposes of sentencing because transporting a controlled substance cannot
                      be committed without possession of the controlled substance for sale. We
                      disagree. To prove transporting a controlled substance, NRS 453.321
                      required the State to demonstrate that appellant transported the
                      marijuana, whereas NRS 453.337 required the State to demonstrate that
                      appellant possessed the marijuana with the intent to sell it. Because
                      neither statute expressly prohibits multiple convictions, see NRS 453.321;
                      NRS 453.337, and each offense requires proof of an element that the other
                      does not, merger of the convictions was not required. See Jackson v. State,
                      128 Nev. 291 P.3d 1274, 1278-79 (2012).
                                   Third, appellant argues that insufficient evidence supported
                      his conviction for possession of a controlled substance for sale because his
                      testimony contradicted the testimony of the police officers and there was
                      no physical evidence of his intent to sell. We disagree because the
                      evidence, when viewed in the light most favorable to the State, is
                      sufficient to establish guilt beyond a reasonable doubt as determined by a
                      rational trier of fact.   See Jackson v. Virginia, 443 U.S. 307, 319 (1979);
                      McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992).
                                   Here, the State presented evidence that, during a traffic stop,
                      police officers found approximately a pound of marijuana separated into
                      18 individual bags in a cooler in appellant's car. The officers testified that
                      appellant told them that he was on his way to Elko where the marijuana
                      would be sold. We conclude that the jury could reasonably infer from the

SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    .sfer.
                   evidence presented that appellant had the intent to sell the marijuana.
                   See NRS 453.337. Although appellant testified that the marijuana was for
                   his own personal use and that he never told the police that he intended to
                   sell the marijuana, it was for the jury to assess the weight and credibility
                   of the evidence.   See Buchanan v. State, 119 Nev. 201, 217, 69 P.3d 694,
                   705 (2003). The verdict will not be disturbed on appeal, where, as here,
                   substantial evidence supports appellant's convictions. See Bolden ix State,
                   97 Nev. 71, 73, 624 P.2d 20, 20 (1981).
                               Fourth, appellant argues that the prosecutor committed
                   misconduct during closing argument by referring to facts that were not in
                   evidence. Specifically, appellant contends that the prosecutor improperly
                   discussed who had taken the photographs of the traffic stop location and
                   stated that the prosecution could not disclose the results of the search
                   warrant executed at appellant's house. Our review of the record reveals
                   that, in both instances, the prosecutor's comments were made in the
                   context of objecting to appellant's references to facts that were not in
                   evidence. We conclude that any misconduct was harmless in light of the
                   evidence presented and the district court's instructions to the jury to
                   disregard arguments about facts that were not in evidence.     See Valdez v.
                   State, 124 Nev. 1172, 1189, 196 P.3d 465, 476 (2008) (explaining that
                   errors that are not of a constitutional nature do not warrant reversal
                   unless they "substantially affect[ed] the jury's verdict").
                                Finally, appellant argues that the district court abused its
                   discretion during closing argument when it prevented appellant from
                   arguing about the definition of "transport" and from making further
                   comments about the execution of a search warrant at his house. We
                   conclude that the district court did not abuse its discretion by sustaining

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    40°
                  the State's objection to appellant's misstatement about the meaning of
                  "transport" and by limiting appellant's discussion of facts that were not
                  introduced into evidence. See Glover v. Dist. Ct., 125 Nev. 691, 704, 220
P.3d 684, 693 (2009) (stating that the district court has wide discretion
                  respecting the latitude allowed counsel in closing arguments).
                              Having considered appellant's contentions and concluded that
                  they are without merit, we
                              ORDER the judgment of conviction AFFIRMED.




                                                     Parraguirre


                                                               t,Lst
                                                     Douglas


                                                                                   J.




                  cc: Hon. Richard Wagner, District Judge
                       Evenson Law Office
                       Attorney General/Carson City
                       Humboldt County District Attorney
                       Humboldt County Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    eo